Citation Nr: 0803796	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-36 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of type II diabetes mellitus, with 
nephropathy, rated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hepatitis C and 
liver problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964, and from October 1965 to December 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of service connection for hepatitis C and liver 
problems is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus requires the use of insulin 
and a restricted diet, but does not require the regulation of 
activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

As noted in the Board's June 2006 remand decision, VA's 
November 2001 VCAA letter was inadequate and VA was obligated 
pursuant to the VCAA to issue a fully compliant VCAA letter.  
Subsequently, VA sent the appellant a VCAA letter dated June 
2006, which essentially complied with statutory notice 
requirements as outlined above.  Therein, VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant that she should submit evidence in her 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
Lastly, the June 2006 VCAA letter included notice of the 
initial disability rating and effective date elements.  In 
September 2007, VA again sent the appellant a notice letter 
addressing the initial disability rating and effective date 
elements of the claim.
The June 2006 VCAA notice was provided after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claims were subsequently 
readjudicated in May 2007 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
her of the actions taken and evidence obtained or received.  
Essentially, the appellant has not been deprived of 
information needed to substantiate the claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that, because the 
claim for an evaluation in excess of 20 percent is denied as 
discussed in the following decision, the benefit sought could 
not be awarded even had there been no timing defect; as such, 
the appellant is not prejudiced by a decision in this case.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder and the 
veteran was afforded a VA examination.  Additionally, the 
appellant and veteran were given the opportunity to appear 
for a hearing.  The appellant further indicated for the 
record in June 2007 that she had no additional evidence to 
submit in support of the claims.  We find that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

Diabetes is rated under 38 C.F.R. § 4.120, Diagnostic Code 
7913, which provides a 20 percent rating for diabetes 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned when insulin, a restricted diet, and 
regulation of activities are required.  A 60 percent rating 
is assigned when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

The appellant seeks an evaluation greater than the currently 
assigned 20 percent evaluation for the veteran's service-
connected diabetes mellitus with nephropathy.  VA treatment 
records reflect a history of diabetes mellitus dating back to 
the 1980's.

An August 2000 treatment note reflects an assessment for type 
II diabetes mellitus treated with insulin.  A November 2000 
treatment note reflects complaints of elevated blood sugar 
levels even with use of insulin injections and oral 
medications.  Uncontrolled diabetes mellitus was assessed.  A 
January 2001 treatment note reflects poorly controlled 
diabetes mellitus.  An April 2001 treatment note reflects an 
assessment of poorly controlled diabetes mellitus and 
questionable dietary compliance.  A May 2001 treatment note 
shows improved diabetes mellitus.  A September 2001 treatment 
note indicated that diabetes mellitus was poorly controlled 
due to alcohol use and diet.  

A June 2002 VA treatment note reflects that the veteran 
sought admission to the hospital due to uncontrolled 
diabetes.  The veteran was previously seen in April 2000 and 
the physician indicated that the veteran was noncompliant 
with diet and exercise.  The diagnosis was uncontrolled 
diabetes mellitus with possibly related headache, dizziness, 
and visual blurring.  Hospital admission for inpatient 
assessment was recommended.  Report of VA hospitalization 
dated June 2002 shows an admitting diagnosis for non-insulin 
dependent diabetes mellitus related to noncompliant diet.

VA treatment records dated 2003 show uncontrolled diabetes.  
In January 2003, the veteran was advised to return in one 
month and to lose weight by exercise and diet control.  A 
February 2003 physician's note reflects that the veteran was 
completely abstinent from alcohol and that his blood sugars 
were coming under control.  He denied other diabetic 
symptoms.  A May 2003 physician's note reflects that the 
veteran presented for follow-up of diabetes.  The physician 
indicated that the veteran had been noncompliant with 
diabetic diet, exercise program, office visits, and recording 
of blood sugars taken at home.  The veteran denied foot 
problems, neuropathic pain in the feet, and visual symptoms.  
Laboratory tests were positive for proteinuria and 
glucosuria.  The assessment was type II diabetes mellitus; 
the veteran was advised to diet and exercise.

Report of VA examination dated May 2003 reflects, by history, 
diabetes mellitus since 1985, which was found during routine 
blood tests.  The veteran reported taking regular insulin, 
seeing a diabetic care provider every 3 months, and having a 
restricted diet.  He complained of restricted activity and 
reported hospitalization the previous year due to 
uncontrolled diabetes.  He denied diabetic eye, vascular, and 
cardiac problems.  The assessment was uncontrolled diabetes 
and diabetic nephropathy because of protienuria.

A December 2003 VA treatment note shows a diagnosis for 
uncontrolled type II diabetes mellitus.

Report of VA examination dated February 2007 reflects a long 
history of poorly controlled diabetes mellitus.  The veteran 
reported hospitalization at VAMC Big Spring in 2005 for 
uncontrolled diabetes mellitus.  Episodes of hypoglycemic 
reactions and ketoacidosis were noted.  Hospitalization was 
reported as less than once per year, and the veteran had 
visits to a diabetic care provider monthly or less often.  
Use of insulin and a restricted diet were reported.  There 
were no restrictions on the veteran's ability to perform 
activities.  Peripheral neuropathic symptoms involving loss 
of sensation and pain were noted along with skin plaques.  
There were no visual, neurovascular, nephritic, 
gastrointestinal, or genitourinary symptoms associated with 
diabetes.  The diagnosis was type II diabetes mellitus; a 
complication related thereto was peripheral neuropathy of the 
lower extremities.

Upon careful review of the record, the Board concludes that 
diabetes mellitus is appropriately evaluated as 20 percent 
disabling and that the evidence shows no basis for a staged 
evaluation.  In order to warrant a higher rating, treatment 
must include regulation of activities as well as insulin and 
dietary restrictions.  While the appellant and veteran 
contend that the veteran's activities are regulated due to 
his diabetes, such assertions are not borne out by the 
medical evidence of record.  As discussed above, the record 
is silent regarding any regulation of the veteran's 
activities due to his diabetes mellitus.  Moreover, the 
medical record reflects that physical activity, exercise, has 
been strongly encouraged by the veteran's treating physician.

The Board acknowledges that the veteran is competent to 
report worsening symptoms.  However, neither the appellant 
nor the veteran is a medical professional and their opinion 
is not competent in regard to matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Rather, the more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
does not demonstrate the medical necessity of regulation of 
the veteran's activities due to diabetes mellitus.  As such, 
an evaluation in excess of 20 percent is not for application.

Lastly, the medical record shows nephropathy associated with 
diabetes mellitus; however, it is asymptomatic and 
noncompensable at this time.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.  Additionally, peripheral neuropathy 
of the lower extremities associated with diabetes mellitus is 
separately rated; the evaluations are not currently in appeal 
status and, therefore, are not for review by the Board at 
this time.


ORDER

An evaluation in excess of 20 percent for type II diabetes 
mellitus with nephropathy is denied.




REMAND

The Board's June 2006 remand decision noted that the veteran 
reported VA treatment in 1979 at the VA Medical Center in 
Long Beach.  More specifically, the veteran states that he 
was diagnosed with hepatitis C during hospitalization at Long 
Beach VA Hospital.  

The Board directed the RO to request copies of those records.  
Since the Board's remand, these records have not been 
requested or obtained.  The Court has held that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
relevant medical records located Long 
Beach VA Medical Center.  In particular, 
treatment records from 1979 should be 
obtained.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, or if the search yields only 
duplicate records, that fact should 
clearly be documented in the claims file, 
and the appellant should be informed 
thereof in writing.

2.  Thereafter, the RO should readjudicate 
whether new and material evidence 
sufficient to reopen the claim for 
hepatitis C and liver problems has been 
received, and if so, entitlement to 
service connection for the same.  If the 
determination is adverse, the appellant 
should be furnished a Supplemental 
Statement of the Case as to the issues 
currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


